1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     ROGER BARTLETT
7
8
                    IN THE UNITED STATES DISTRICT COURT
9
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,   )   Case No. 2:14-CR-0141 GEB
                                 )
12          Plaintiff,           )
                                 )   STIPULATION AND ORDER (PROPOSED)
13                       vs.     )   CONTINUING STATUS CONFERENCE
                                 )   AND EXCLUDING TIME
14   ROGER BARTLETT,             )
                                 )
15          Defendant.           )   Date:    November 2, 2018
                                 )   Time:    9:00 a.m.
16                               )   Judge:   Hon. Garland E. Burrell, Jr.

17
18       It is hereby stipulated and agreed between defendant, Roger
19   Bartlett, and plaintiff, United States of America, that the
20   status conference scheduled for November 2, 2018, may be
21   continued to February 22, 2019, at 9:00 a.m.
22       The parties ask the Court to adopt the following schedule
23   for filing and hearing a motion by defendant to dismiss the
24   indictment and any other motions required to be filed before
25   trial under Federal Rule of Criminal Procedure 12:
26       Motions due                 December 28, 2018
27       Oppositions due             January 25, 2019
28       Reply briefs due            February 8, 2019

                                      -1-
1        The parties further ask the Court to schedule any hearing

2    on the motions for the same date as the proposed status

3    conference, February 22, 2019.    The parties further agree that

4    time under the Speedy Trial Act should be excluded through

5    February 22, 2011, pursuant to 18 U.S.C. § 3161(h)(7)(A) and

6    (b)(iv), to afford the parties adequate time for effective

7    preparation and to assure continuity of counsel.       The parties

8    agree that the ends of justice served by a continuance outweigh

9    the best interest of the public and Mr. Bartlett in a speedy
10   trial and ask the Court to so find.

11                                    Respectfully submitted,

12                                    HEATHER E. WILLIAMS
                                      Federal Defender
13
14   Dated:   November 1, 2018        /s/ T. Zindel________    ___
                                      TIMOTHY ZINDEL
15                                    Assistant Federal Defender
                                      Attorney for ROGER BARTLETT
16
17                                    McGREGOR SCOTT
                                      United States Attorney
18
19   Dated:   November 1, 2018        /s/ T. Zindel for M. Morris
                                      MATTHEW MORRIS
20                                    Assistant U.S. Attorney

21
22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////

                                       -2-
1                                O R D E R

2
3        The status conference scheduled for November 2, 2018 is

4    continued to February 22, 2019, at 9:00 a.m. and the above

5    schedule is adopted for filing and hearing of pretrial motions.

6    The Court finds that a continuance is necessary for the reasons

7    stated above and that the ends of justice to be served by a

8    continuance outweigh the best interests of the public and Mr.

9    Bartlett in a speedy trial. Time is therefore excluded from the
10   date of this order through February 22, 2019, 2018, pursuant to

11   18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

12       IT IS SO ORDERED.

13   Dated:   November 1, 2018

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    -3-
